Case: 17-30650      Document: 00514581507         Page: 1    Date Filed: 08/01/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 17-30650                          August 1, 2018
                                                                            Lyle W. Cayce
MICHAEL L. SHWARTZ,                                                              Clerk


                                                 Plaintiff - Appellant
v.

HICHAM KHODR,

                                                 Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CV-629


Before KING, SOUTHWICK, and HO, Circuit Judges.
PER CURIAM:*
       This is another suit in the long line of litigation regarding the
trademarks associated with Camellia Grill and the second time that the
parties are before this court. See Uptown Grill, L.L.C. v. Shwartz, 817 F.3d
251, 255 (5th Cir. 2016). Prior to Hurricane Katrina, Michael Shwartz operated
the Camellia Grill in New Orleans, Louisiana, through Camellia Grill, Inc.
(“CGI”). Shwartz owned the real property associated with Camellia Grill
himself. Another one of his entities, Camellia Grill Holdings, Inc. (“CGH”), held


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30650     Document: 00514581507     Page: 2   Date Filed: 08/01/2018



                                  No. 17-30650
the trademarks associated with Camellia Grill. In August 2006, he sold the
Camellia Grill to Hicham Khodr through three contracts: (1) Shwartz
transferred the real property to Rano, L.L.C. (Khodr’s entity); (2) Shwartz,
CGI, and CGH transferred tangible personal property and certain trademarks
to Uptown Grill, L.L.C. (Khodr’s entity); and (3) CGH gave permission to Grill
Holdings, Inc. (Khodr’s entity), to use the Camellia Grill trademarks. In the
instant action, Shwartz attempts to recover for his claimed loss of the Camellia
Grill trademarks, by alleging fraud and misrepresentation during the transfer
of the Camellia Grill to Khodr’s entities. Shwartz originally filed his complaint
in the U.S. District Court for the Northern District of Mississippi; that district
court then transferred the matter to the Eastern District of Louisiana. The
transferee district court then dismissed Shwartz’s claims, reasoning that he
lacked standing to bring his claims. As CGH—not Shwartz—owned the
Camellia Grill trademarks, CGH—not Shwartz—sustained the alleged injury.
Therefore, Shwartz did not have standing to bring this action. Accordingly, we
affirm the district court’s dismissal.
      AFFIRMED.




                                         2